DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of application PCT/CN2021/101397, filed on 6/22/2021, which claims priority from CN202010815931.2, filed on 8/14/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US PGPub 2006/0238752) in view of Sakamoto (US Patent No. 4,958,083).  
	Regarding claim 1, Kobayashi discloses a reticle transfer device, configured to convey a reticle between different components, and comprising: 
a bearing member, configured to bear the reticle (Fig. 14, para. [0072], inspection table 6 supports reticle 1); 
a light source, the light source being arranged on, a side for bearing the reticle, of the bearing member, to emit an irradiation light to the reticle, wherein a reflected light is formed when the irradiation light is irradiated onto the reticle (Figs. 1-7, 14, paras. [0041], [0072], light forming unit 7 is on a side of the table 6 and emits inspection light that is reflected by the reticle); 
a light detector, configured to obtain the reflected light and generate a light detection signal based on the reflected light (Figs. 1-7, 14, paras. [0041], [0072], the light reflected from the reticle 1 is imaged on sensor 16 in detector 3); and although Kobayashi discloses determining whether particulate matter exists on a surface of the reticle based on the light detection signal (Figs. 1-7, 14, paras. [0041], [0072], a sensor 16 detects scattered radiation resulting from the presence of a particle on reticle 1), Kobayashi does not appear to explicitly describe a controller, electrically connected to the light detector.
Sakamoto discloses a controller, electrically connected to the light detector and configured to determine whether particulate matter exists on a surface of the reticle based on the light detection signal (Figs. 1, 2, 5, col. 2, lines 39-68, col. 3, lines 1-18, col. 3, lines 67-68, col. 4, lines 1-5, col. 5, lines 12-15, control unit 20 determines the presence of particles from the reflected intensity signal produced by the detecting unit 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a controller, electrically connected to the light detector as taught by Sakamoto with the light detector in the device as taught by Kobayashi since including a controller, electrically connected to the light detector is commonly used to facilitate automatic and accurate detection of defects during inspection (Sakamoto, col. 1, lines 57-59).
	Regarding claim 4, Kobayashi as modified by Sakamoto discloses wherein the irradiation light is a parallel light beam (Kobayashi, Figs. 1-6, 14, paras. [0009], [0037], [0038], the laser beam is converted to a parallel light beam by collimator lens 9). 
	Regarding claim 5, Kobayashi as modified by Sakamoto discloses further comprising: an actuator, connected to the light source, the actuator being configured to actuate the light source to move a light spot formed by the irradiation light on the reticle along a preset path, wherein the preset path covers the reticle (Kobayashi, Figs. 1-6, 14, paras. [0007], [0041], [0044], [0072], the inspection forming unit 7 is scanned with respect to the reticle 1 using a necessary actuator).
Regarding claim 9, Kobayashi as modified by Sakamoto discloses wherein the controller is configured to obtain an actual intensity of the reflected light based on the light detection signal and determine whether particulate matter exists on the surface of the reticle based on the actual intensity of the reflected light (Sakamoto, Figs. 1, 2, 5, col. 2, lines 39-68, col. 3, lines 1-18, col. 3, lines 33-59, col. 3, lines 67-68, col. 4, lines 1-5, col. 5, lines 12-15, control unit 20 determines the presence of particles from the reflected intensity signal produced by the detecting unit 17).
Regarding claim 11, Kobayashi as modified by Sakamoto discloses further comprising a mechanical member, wherein an end part of one end of the mechanical member is fixed on a base, an end part of the other end of the mechanical member is connected to the bearing member, the mechanical member and the bearing member together forming a mechanical arm (see examiner-annotated Fig. 14 below, para. [0072], table 6 is connected to one end of a mechanical member, which has another end connected to a base).

[AltContent: textbox (Examiner-annotated Fig. 14)]












Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as modified by Sakamoto as applied to claim 1 above, and further in view of Mori et al. (US PGPub 2008/0252869, Mori hereinafter). 
Regarding claim 2, Kobayashi as modified by Sakamoto discloses wherein the bearing member has a first area for bearing the reticle (Kobayashi, Figs. 1-7 and 12, the inspection table 6 supports reticle 1), but Kobayashi as modified by Sakamoto does not appear to explicitly describe an orthographic projection of the light source on the bearing member is located outside of the first area.
Mori discloses wherein the bearing member has a first area for bearing the reticle (Figs. 1, 6-11, paras. [0055], [0087]-[0088], a reticle holder 31, a portion of movable part 110 supports the reticle R, 17), and an orthographic projection of the light source on the bearing member is located outside of the first area (Figs. 1, 6-11, paras. [0026], [0055], [0058], [0077], [0087], [0100]-[0104], the light source 42, 126 is outside the exposure light transmission space under the reticle R and emits inspection light obliquely. The light source is positioned such that an orthographic projection of the light source is located on fixed part 34, 122 of reticle stage 30, 109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an orthographic projection of the light source on the bearing member is located outside of the first area as taught by Mori as the location of the light source in the device as taught by Kobayashi as modified by Sakamoto since including an orthographic projection of the light source on the bearing member is located outside of the first area is commonly used to arrange the light source to supply light obliquely to the reticle surface for surface inspection (Mori, para. [0016]), enabling a compact arrangement of the inspection device. 
Regarding claim 3, although Kobayashi as modified by Sakamoto in view of Mori discloses the orthographic projection of the light source on the bearing member (Mori, Figs. 1, 6-11, paras. [0026], [0055], [0058], [0077], [0087], [0100]-[0104], the light source is positioned such that an orthographic projection of the light source is located on fixed part 34, 122 of reticle stage 30, 109), Kobayashi as modified by Sakamoto in view of Mori does not appear to explicitly describe wherein the orthographic projection of the light source on the bearing member adjoins an edge of the first area. However, since Kobayashi as modified by Sakamoto in view of Mori discloses the general condition of the orthographic projection of the light source on the bearing member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the location of the orthographic projection of the light source on the bearing member in the device as taught by Kobayashi as modified by Sakamoto in view of Mori to have obtained the orthographic projection of the light source on the bearing member adjoins an edge of the first area since arranging the orthographic projection of the light source on the bearing member such that it adjoins an edge of the first area would have only required routine skill in the art to have discovered the optimum location of the orthographic projection of the light source on the bearing member in relation to the first area to allow accurate inspection in a compact inspection device. 
Regarding claim 12, Kobayashi as modified by Sakamoto in view of Mori discloses wherein a boundary size of the first area is the same as that of the reticle (Kobayashi, Figs. 1-7 and 12, the inspection table 6 supports reticle 1). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as modified by Sakamoto as applied to claim 1 above, and further in view of Shiba et al. (US Patent No. 4,669,875, Shiba hereinafter). 
Regarding claim 6, Kobayashi as modified by Sakamoto does not appear to explicitly describe wherein the irradiation light is a focused light beam.
Shiba discloses wherein the irradiation light is a focused light beam (Figs. 2, 3, 10, 11, 15, 16, 23, col. 3, lines 61-68, col. 4, lines 1-14, col. 7, lines 33-46, lens 31 is an fθ lens to focus light on the surface of substrate 21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the irradiation light is a focused light beam as taught by Shiba in the device as taught by Kobayashi as modified by Sakamoto since including wherein the irradiation light is a focused light beam is commonly used to permit accurate particle detection by scanning using a simple construction (Shiba, col. 1, lines 35-40). 
Regarding claim 7, Kobayashi as modified by Sakamoto in view of Shiba discloses further comprising: a first optical assembly, located in a light path of the irradiation light, wherein the first optical assembly comprises at least one of a reflecting mirror and a refractor to direct all of the irradiation light to the surface of the reticle (Shiba, Figs. 2, 3, 10, 11, 15, 16, 23, col. 3, lines 61-68, col. 4, lines 1-14, col. 7, lines 33-46, lens 31 is an fθ lens to focus light on the surface of substrate 21); and
a second optical assembly, located in a light path of the reflected light, wherein the second optical assembly comprises at least one of a reflecting mirror and a refractor to converge the reflected light at the light detector (Kobayashi, Figs. 1-7, 14, paras. [0041], [0072], a lens array 15 directs the light reflected by the reticle 1 to sensor 16, and Shiba, Figs. 2, 3, 10, 11, 23, 25, light detection system 37 includes condenser lens 40). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as modified by Sakamoto as applied to claim 1 above, and further in view of Heerens et al. (US PGPub 2003/0184720, Heerens hereinafter). 
Regarding claim 8, Kobayashi as modified by Sakamoto does not appear to explicitly describe further comprising a purging member arranged on, the side for bearing the reticle, of the bearing member, wherein the purging member is electrically connected to the controller so as to be controlled by the controller, and the purging member is configured to remove the particulate matter from the reticle by gas blowing responsive to determining that the particulate matter exists on the surface of the reticle.
Heerens discloses a purging member arranged on, the side for bearing the reticle, of the bearing member, wherein the purging member is electrically connected to the controller so as to be controlled by the controller, and the purging member is configured to remove the particulate matter from the reticle by gas blowing responsive to determining that the particulate matter exists on the surface of the reticle (Figs. 2, 4, paras. [0021], [0049], [0061], [0063]-[0069], the cleaning tool supplies an inert gas to the surface to be cleaned to remove contaminants, and the cleaning and detection devices are incorporated in the patterning device handling unit to inspect and clean patterning devices as directed by control system 150). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a purging member arranged on, the side for bearing the reticle, of the bearing member, wherein the purging member is electrically connected to the controller so as to be controlled by the controller, and the purging member is configured to remove the particulate matter from the reticle by gas blowing responsive to determining that the particulate matter exists on the surface of the reticle as taught by Heerens in the device as taught by Kobayashi as modified by Sakamoto since including a purging member arranged on, the side for bearing the reticle, of the bearing member, wherein the purging member is electrically connected to the controller so as to be controlled by the controller, and the purging member is configured to remove the particulate matter from the reticle by gas blowing responsive to determining that the particulate matter exists on the surface of the reticle is commonly used to provide automated cleaning without opening a lithography apparatus to provide improved throughput (Heerens, paras. [0013], [0067]-[0068]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as modified by Sakamoto as applied to claim 1 above, and further in view of Romanovsky et al. (US PGPub 2013/0016436, Romanovsky hereinafter). 
Regarding claim 10, Kobayashi as modified by Sakamoto does not appear to explicitly describe wherein the controller is configured to obtain a propagation time of the irradiation light and a propagation time of the reflected light based on the light detection signal, and determine whether particulate matter exists on the surface of the reticle based on the propagation time.
Romanovsky discloses wherein the controller is configured to obtain a propagation time of the irradiation light and a propagation time of the reflected light based on the light detection signal, and determine whether particulate matter exists on the surface of the object based on the propagation time (Figs. 1, 3-6, 9, 12, paras. [0058], [0076], [0078]-[0079], the illumination system simultaneously illuminates the substrate, and the particles are detected when light scattered by particles upon reflection at the surface of the substrate  arrive at specific arrival times. The illumination formed by pulses of light and the sensor acquisition rate may also be synchronized to the pulse frequency to determine particles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the controller is configured to obtain a propagation time of the irradiation light and a propagation time of the reflected light based on the light detection signal, and determine whether particulate matter exists on the surface of the reticle based on the propagation time as taught by Romanovsky with the controller in the device as taught by Kobayashi as modified by Sakamoto since including wherein the controller is configured to obtain a propagation time of the irradiation light and a propagation time of the reflected light based on the light detection signal, and determine whether particulate matter exists on the surface of the reticle based on the propagation time is commonly used to gather additional information about the defects on the surface under inspection (Romanovsky, para. [0078]).  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as modified by Sakamoto as applied to claim 1 above, and further in view of Liu (CN210270509, cited by IDS 1/21/2022; English translation included with Office Action). 
Regarding claim 11, a further interpretation of Kobayashi as modified by Sakamoto does not appear to explicitly describe further comprising a mechanical member, wherein an end part of one end of the mechanical member is fixed on a base, an end part of the other end of the mechanical member is connected to the bearing member, the mechanical member and the bearing member together forming a mechanical arm.
Liu discloses further comprising a mechanical member, wherein an end part of one end of the mechanical member is fixed on a base, an end part of the other end of the mechanical member is connected to the bearing member, the mechanical member and the bearing member together forming a mechanical arm (Figs. 1-2, one end of arm body 14 is connected to bearing part 11 and the other end of arm body 14 is connected to base 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a mechanical member, wherein an end part of one end of the mechanical member is fixed on a base, an end part of the other end of the mechanical member is connected to the bearing member, the mechanical member and the bearing member together forming a mechanical arm as taught by Liu in the device as taught by Kobayashi as modified by Sakamoto since including a mechanical member, wherein an end part of one end of the mechanical member is fixed on a base, an end part of the other end of the mechanical member is connected to the bearing member, the mechanical member and the bearing member together forming a mechanical arm is commonly used to provide a structure that permits supported movement of the reticle while providing a compact structure for the device (Liu, page 3, lines 38-41).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as modified by Sakamoto as applied to claim 1 above, and further in view of Mizoguchi et al. (US Patent No. 6,008,497, Mizoguchi hereinafter).
Regarding claim 13, Kobayashi as modified by Sakamoto does not appear to explicitly describe further comprising a power source for powering the light source, and a switching device electrically connected between the power source and the light source.
Mizuguchi discloses a power source for powering the light source, and a switching device electrically connected between the power source and the light source (Fig. 9, col. 17, lines 6-28, laser power source 5 supplies power to the laser chamber of laser 1, and a switch element is included to produce discharge between the power supply and the laser chamber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a power source for powering the light source, and a switching device electrically connected between the power source and the light source as taught by Mizoguchi in the device as taught by Kobayashi as modified by Sakamoto since including a power source for powering the light source, and a switching device electrically connected between the power source and the light source is commonly used to provide a controllable light source that can be operated in different burst modes to improve exposure in a step and scan system (Mizoguchi, col. 1, lines 1-16). 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR100620160, document included with Office Action) in view of Kobayashi in view of Sakamoto. 
Regarding claim 14, Lee discloses an exposure system, comprising a plurality of components and a plurality of reticle transfer devices configured to convey at least one reticle between different components (Figs. 1-7, page 2, paragraphs 1-3, page 3, Detailed Description paragraphs, page 4, paragraphs 1-7, an exposure apparatus includes a reticle loading apparatus including multiple transfer devices to transfer the reticle between stations), 
wherein each of the transfer devices comprises:
a bearing member configured to bear a reticle (Figs. 2-7, abstract, transfer arm 122, pre-aligner 130, reticle support 141, rotation arm unit 160, reticle stage 170 support a reticle);
a light source (Figs. 2-7, page 4, paragraphs 7-9, page 5, paragraphs 1-7, the transfer arm 122, pre-aligner 130, reticle support 141, rotation arm unit 160, reticle stage 170 support a reticle each include sensing units 210, 220, 230, 240, 250, 260, 270 having light emitting elements 211, 221, 231, 241, 251, 261, 271);
a light detector (Figs. 2-7, page 4, paragraphs 7-9, page 5, paragraphs 1-7, the sensing units include light receiving elements 212, 222, 232, 242, 252, 262, 272). Lee does not appear to explicitly describe the light source being arranged on, a side bearing for the reticle, of the bearing member, to emit an irradiation light to the reticle, wherein a reflected light is formed when the irradiation light is irradiated onto the reticle; the light detector, configured to obtain the reflected light and generate a light detection signal based on the reflected light; and a controller, electrically connected to the light detector and configured to determine whether particulate matter exists on a surface of the reticle based on the light detection signal.
Kobayashi discloses a light source, the light source being arranged on, a side bearing for the reticle, of the bearing member, to emit an irradiation light to the reticle, wherein a reflected light is formed when the irradiation light is irradiated onto the reticle (Figs. 1-7, 14, paras. [0041], [0072], light forming unit 7 is on a side of the table 6 and emits inspection light that is reflected by the reticle); 
a light detector, configured to obtain the reflected light and generate a light detection signal based on the reflected light (Figs. 1-7, 14, paras. [0041], [0072], the light reflected from the reticle 1 is imaged on sensor 16 in detector 3); and 
determining whether particulate matter exists on a surface of the reticle based on the light detection signal (Figs. 1-7, 14, paras. [0041], [0072], a sensor 16 detects scattered radiation resulting from the presence of a particle on reticle 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the light source being arranged on, a side bearing for the reticle, of the bearing member, to emit an irradiation light to the reticle, wherein a reflected light is formed when the irradiation light is irradiated onto the reticle; the light detector, configured to obtain the reflected light and generate a light detection signal based on the reflected light; and determining whether particulate matter exists on a surface of the reticle based on the light detection signal as taught by Kobayashi in each transfer device of the system as taught by Lee since including the light source being arranged on, a side bearing for the reticle, of the bearing member, to emit an irradiation light to the reticle, wherein a reflected light is formed when the irradiation light is irradiated onto the reticle; the light detector, configured to obtain the reflected light and generate a light detection signal based on the reflected light; and a controller, electrically connected to the light detector and configured to determine whether particulate matter exists on a surface of the reticle based on the light detection signal is commonly used to provide a particle inspection system capable of accurate detection within a lithography system (Kobayashi, paras. [0012], [0071]) to permit proper disposition of contamination and to provide improved throughput for detection.
Lee as modified by Kobayashi does not appear to explicitly describe each of the reticle transfer devices comprises a controller, electrically connected to the light detector.
Sakamoto discloses a controller, electrically connected to the light detector and configured to determine whether particulate matter exists on a surface of the reticle based on the light detection signal (Figs. 1, 2, 5, col. 2, lines 39-68, col. 3, lines 1-18, col. 3, lines 67-68, col. 4, lines 1-5, col. 5, lines 12-15, control unit 20 determines the presence of particles from the reflected intensity signal produced by the detecting unit 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a controller, electrically connected to the light detector as taught by Sakamoto for each of the reticle transfer devices having the light detector in the transfer devices of the system as taught by Lee as modified by Kobayashi since including wherein each of the reticle transfer devices comprises a controller, electrically connected to the light detector is commonly used to facilitate automatic and accurate detection of defects during inspection (Sakamoto, col. 1, lines 57-59).
	Regarding claim 16, Lee as modified by Kobayashi in view of Sakamoto discloses further comprising a photoetching machine, wherein the reticle transfer devices are configured to convey the at least one reticle in the photoetching machine (Lee, Figs. 1-7, page 2, paragraphs 1-3, page 3, Detailed Description paragraphs, page 4, paragraphs 1-7, an exposure apparatus includes a reticle loading apparatus including multiple transfer devices to transfer the reticle between station, Kobayashi, Fig. 14, paras. [0071]-[0076], the semiconductor device manufacturing apparatus is an exposure apparatus that includes the particle inspection apparatus).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Kobayashi in view of Sakamoto as applied to claim 14 above, and further in view of Heerens.
Regarding claim 15, Lee as modified by Kobayashi in view of Sakamoto discloses a master controller (Lee, Figs. 2-7, page 5, third paragraph from end of page-page 6, fifth full paragraph, the light receiving elements 212, 222, 262, 232, 242, 252, 272 output detection signals to the controller), electrically connected to the controller of each of the reticle transfer devices (Lee, Figs. 2-7 as modified by Sakamoto, Figs. 1, 2, 5, col. 2, lines 39-68, col. 3, lines 1-18, col. 3, lines 67-68, col. 4, lines 1-5, col. 5, lines 12-15, control unit 20 determines the presence of particles from the reflected intensity signal produced by the detecting unit 17), but Lee as modified by Kobayashi in view of Sakamoto does not appear to explicitly describe a cleaning device, configured to clean the components; and the master controller connected to the cleaning device, wherein the master controller is configured to control the cleaning device to clean a component to be cleaned responsive to determining, by the controller, that the particulate matter exists on the surface of the reticle, wherein the component to be cleaned refers to a last component along a transfer path of the reticle when it is determined that the particulate matter exists on the surface of the reticle.
Heerens discloses describe a cleaning device, configured to clean the components (Figs. 2, 4, paras. [0021], [0022], [0028]-[0029], [0049], [0061], [0063]-[0069], the cleaning tool cleans components in an apparatus); and 
the master controller connected to the cleaning device, wherein the master controller is configured to control the cleaning device to clean a component to be cleaned responsive to determining, by the controller, that the particulate matter exists on the surface of an object, wherein the component to be cleaned refers to a last component along a transfer path of the object when it is determined that the particulate matter exists on the surface of the reticle (Figs. 2, 4, paras. [0021], [0049], [0061], [0063]-[0069], the cleaning tool cleans the components to remove contaminants as directed by control system 150 based on a determination that contamination is present. When contamination is detected on the surface of a substrate supported on a substrate table, the substrate is removed and the substrate table is cleaned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cleaning device, configured to clean the components, and the master controller connected to the cleaning device, wherein the master controller is configured to control the cleaning device to clean a component to be cleaned responsive to determining, by the controller, that the particulate matter exists on the surface of an object, wherein the component to be cleaned refers to a last component along a transfer path of the object when it is determined that the particulate matter exists on the surface of the reticle as taught by Heerens in the exposure system with the reticle transfer devices having the master controller and controllers as taught by Lee as modified by Kobayashi in view of Sakamoto since including a cleaning device, configured to clean the components and a master controller, electrically connected to the controller of each of the reticle transfer devices, and connected to the cleaning device, wherein the master controller is configured to control the cleaning device to clean a component to be cleaned responsive to determining, by the controller, that the particulate matter exists on the surface of the reticle, wherein the component to be cleaned refers to a last component along a transfer path of the reticle when it is determined that the particulate matter exists on the surface of the reticle is commonly used to provide automated cleaning without opening a lithography apparatus to provide improved throughput (Heerens, paras. [0013], [0067]-[0068]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Kobayashi in view of Sakamoto as applied to claim 16 above, and further in view of Nakahara et al. (US Patent No. 5,442,163, Nakahara hereinafter).
Regarding claim 17, Lee as modified by Kobayashi in view of Sakamoto discloses a aster controller (Lee, Figs. 2-7, page 5, third paragraph from end of page-page 6, fifth full paragraph, the light receiving elements 212, 222, 262, 232, 242, 252, 272 output detection signals to the controller) and determining, by the controller, that the particulate matter exists on the surface of the reticle (Sakamoto, Figs. 1, 2, 5, col. 2, lines 39-68, col. 3, lines 1-18, col. 3, lines 67-68, col. 4, lines 1-5, col. 5, lines 12-15, control unit 20 determines the presence of particles from the reflected intensity signal produced by the detecting unit 17), but Lee as modified by Kobayashi in view of Sakamoto does not appear to explicitly describe further comprising a display device, wherein the display device is electrically connected to the master controller, the master controller controls the display device to emit an alarm and display a transfer path of the reticle responsive to determining, by the controller.
Nakahara discloses a display device, wherein the display device is electrically connected to a master controller, the master controller controls the display device to emit an alarm and display a transfer path of the reticle responsive to a determination (Figs. 1-2, col. 4, lines 61-68, col. 5, lines 1-17, lines 45-55, col. 6, lines 37-55, col. 8, lines 34-55, a display and operation section 19 is connected to a computer controlling the apparatus. The display section 19 displays a warning upon determining a condition of the apparatus is abnormal and displays the locations of the abnormalities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a display device, wherein the display device is electrically connected to a master controller, the master controller controls the display device to emit an alarm and display a transfer path of the reticle responsive to a determination as taught by Nakahara in the system including the master controller and the controller determining that the particulate matter exists on the surface of the reticle as taught by Lee as modified by Kobayashi in view of Sakamoto since including a display device, wherein the display device is electrically connected to a master controller, the master controller controls the display device to emit an alarm and display a transfer path of the reticle responsive to determining, by the controller, that the particulate matter exists on the surface of the reticle is commonly used to provide operation information to a user to permit appropriate maintenance to the system and disposition of the reticles in the system. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882